DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 18-20 describe a computer readable medium.  
Further, Applicant's specification, at paragraph [036], fails to explicitly define the scope of a computer readable medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer readable medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20180089903 A1) in view of Stanforth et al (US 20110077042 A1).
Regarding claim 1, Pang discloses a method (Pang [0079]) comprising: 
determining, by a computing device, a plurality of metrics associated with transmission of scenes having a Coarse Grain (CG) layer and a Fine Grain (FG) layer (Pang [0163], “a computing device with microprocessors and/or other data processing circuitry.”; [0311], “A system according to the present disclosure may have any number of spatial resolution layers (scenes having a Coarse Grain (CG) layer and a Fine Grain (FG) layer) … A spatial layered scheme may also provide error-resilience against data corruption and network packet losses (exemplary determination of transmission metrics).”; [0312], “The first layer 3810 may be a low resolution layer (coarse grain) … the third layer 3830 may be a high resolution layer (fine grain).”; [0313], “Thus, the first layer 3810 may be transmitted and used to generate and display the viewpoint video data when bandwidth, storage, and/or computational limits are stringent … The third layer 3830 may be transmitted and used to generate and display the viewpoint video data when bandwidth, storage, and/or computational limits are less significant.”);
Pang does not disclose
revoking a current client based on a first one of the plurality of metrics; and 
performing one of; 
blocking a new client based on a second one of the plurality of metrics, and allowing the new client based on the second one of the plurality of metrics.
However, Brent suggests
revoking a current client based on a first one of the plurality of metrics (Stanforth [0030], “The spectrum management functions also may include revoking one or more spectrum certificates (revoking a current client) if a higher priority system has a need for spectrum that is part of the spectrum certificate(s) (based on a first one of the plurality of metrics, related to a priority).”); and 
performing one of; 
blocking a new client based on a second one of the plurality of metrics, and allowing the new client based on the second one of the plurality of metrics (Stanforth [0023], “a system in which requests or bids for spectrum are matched to available spectrum … the user may be granted (allowing a new client) a spectrum certificate or other data object that specifies the spectrum that may be used by the user in terms of communications-related information, such as geography, frequency, spectral mask, time, and power limits (a second one of the plurality of metrics; for example, time).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pang with Stanforth to add and remove clients based on different transmission requirements. This would have been done to make the system scalable and available for clients with varying requirements.
Regarding claim 2, Pang in view of Stanforth discloses the method of claim 1, wherein the scenes comprise one of Augmented Reality (AR) scenes and Virtual Reality (VR) scenes (Pang [0132],  “Video stream: data that can be used to generate video of an environment from one or more viewpoints.”; [0135], “Viewpoint: a point from which an environment is to be viewed.”; [0136] “Viewpoint video: a reconstructed view, typically for display in a virtual reality or augmented reality headset, which may be generated”).
Claim 9 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 9.
Additionally, Pang discloses a system (Pang [0487], “an apparatus for performing the operations described herein”) comprising: 
a memory storage (Pang [0487], “read-only memories (ROMs), random access memories (RAMs)”); and 
a processing unit coupled to the memory storage (Pang [0487], “computing devices referred to herein may include a single processor”) 
Claim 10 recites a system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the system of claim 10.
Claim 18 recites a computer-readable medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer-readable medium of claim 18.
Additionally, Pang discloses computer-readable medium that stores a set of instructions which when executed performs a method (Pang [0487], “an apparatus for performing the operations described herein … a computer program stored in the computing device. Such a computer program may be stored in a computer readable storage medium, such as … random access memories (RAMs)”).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Stanforth and further view of Brent et al (US 20190318065 A1).
Regarding claim 11, Pang in view of Stanforth discloses the system of claim 9, but does not disclose wherein the processing unit is further operative to revoke a current client based on a second one of the plurality of metrics.
However, Brent suggests the processing unit is further operative to revoke a current client based on a second one of the plurality of metrics (Brent [0062], “if a minimum number of views (time spent on content) is indicated by the content engagement threshold 134, and this threshold is not met (a second metric involving time), the information managers 144 may take steps to … discontinue the subscription (revoke a current client based on time based usage of content).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pang and Stanforth with Brent to revoke clients based on a timed criteria. This would have been done to utilize an available bandwidth in a more efficient and profitable manner.
Allowable Subject Matter
Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3-8 and 12-17, none of the prior arts of record, alone or in combination, disclose the invention as recited with respect to the plurality of metrics, TSTU, ACGLS and ALR, as recited in the claims.
Claims 19-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19-20, none of the prior arts of record, alone or in combination, disclose the invention as recited with respect to the plurality of metrics, TSTU, ACGLS and ALR, as recited in the claims.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JITESH PATEL/Primary Examiner, Art Unit 2612